United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
SPECIAL OPERATIONS COMMAND,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-499
Issued: April 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2015 appellant, through counsel, filed a timely appeal from a
December 16, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying his request for reconsideration. Because more than 180 days elapsed since the
most recent merit decision dated May 2, 2011 and the filing of this appeal on January 8, 2015,
the Board lacks jurisdiction to review the merits of appellant’s case pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 16, 2014 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that OWCP’s decision is contrary to law and fact.
FACTUAL HISTORY
This case was previously before the Board.3 Briefly, on March 25, 2009 appellant, a 54year-old wood worker/forklift operator, filed a traumatic injury claim (Form CA-1) alleging that
he sustained a right shoulder injury in the performance of duty on March 24, 2009 while pushing
a sheet of plywood. By decision dated May 2, 2011, OWCP denied the claim on the basis that
the medical evidence was insufficient to establish a causal relationship between appellant’s
condition and the March 24, 2009 employment incident. In the most recent appeal of the Board,
in a decision dated January 27, 2014, it affirmed OWCP’s March 21, 2013 decision denying
appellant’s request for reconsideration as it was not timely filed and did not establish clear
evidence of error. The facts of the case, as set forth in the prior decision, are incorporated by
reference.
On December 5, 2014 appellant, through counsel, requested reconsideration and
resubmitted medical evidence dated October 6, 2009 through October 31, 2011 from Dr. Mimi
Zumwalt, a Board-certified orthopedic surgeon, which were previously considered by OWCP.
Dr. Zumwalt diagnosed a torn right rotator cuff based on clinical examination and diagnostic
studies. On October 6, 2009 she indicated that appellant had a history of a lifting injury about 30
years prior and had noticed a pop and pain while pushing plywood. Dr. Zumwalt reported on
October 24, 2001 that she treated appellant for a work-related shoulder injury sustained at work
two years prior.
By decision dated December 16, 2014, OWCP denied appellant’s request for
reconsideration of the merits, finding that he did not submit pertinent new and relevant evidence
and did not show that it erroneously applied or interpreted a point of law not previously
considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right. It vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.4 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).5

3

Docket No. 13-1816 (issued January 27, 2014). In an appeal request form postmarked June 4, 2011, appellant
requested a telephonic oral hearing before an OWCP hearing representative. By decisions dated July 13, 2011 and
August 24, 2012, OWCP denied appellant’s request for an oral hearing finding it untimely because it was not made
within 30 days of its May 2, 2011 merit decision. On March 14, 2013 appellant, through counsel, requested
reconsideration of the May 2, 2011 decision.
4

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
5

See Annette Louise, 54 ECAB 783, 789-90 (2003).

2

To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.7 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.8
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record9 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.10
ANALYSIS
In support of his December 5, 2014 reconsideration request, appellant resubmitted
medical evidence dated October 6, 2009 through October 31, 2011. The Board finds that this
evidence did not require reopening appellant’s case for merit review because appellant had
submitted the same evidence, which was previously reviewed by OWCP and this Board. As the
reports repeat evidence already in the case record, it is duplicative and does not constitute
relevant and pertinent new evidence. Thus, appellant has not established a basis for reopening
his case.11
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law or advanced a relevant legal argument not previously considered by the OWCP. Because
appellant only submitted repetitive evidence with his request for reconsideration, the Board finds
that he did not meet any of the necessary requirements and is not entitled to further merit
review.12
On appeal, counsel contends that OWCP’s decision is contrary to law and fact. Based on
the findings and reasons stated above, the Board finds that counsel’s arguments are not
substantiated.

6

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

See supra note 5. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

10

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

11

See D.K., 59 ECAB 141 (2007).

12

See L.H., 59 ECAB 253 (2007).

3

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

